Exhibit 10.4

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of January 1, 2018, by
and between Global GP LLC, a Delaware limited liability company (the “Company”),
and Edward J. Faneuil (the “Executive”).

 

WHEREAS, the Company employs the Executive as the Executive Vice President and
General Counsel of the Company and the Executive also serves as the Executive
Vice President and General Counsel of Global Partners LP, a Delaware limited
partnership of which the Company is the general partner (the “Partnership”), and
of the Partnership’s subsidiaries (the Partnership together with its
subsidiaries, hereinafter, the “Partnership Group”); and

 

WHEREAS, the Company and the Executive mutually desire to agree upon the terms
of the Executive’s continued employment by the Company, and to agree as to
certain benefits of such employment.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
obligations set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
each intending to be legally bound, hereby agree as follows:

 

1.                                      Employment and Term of Employment. 
Effective as of January 1, 2018 (the “Effective Date”) and continuing for the
period of time set forth herein, the Executive’s employment by the Company shall
be subject to the terms and conditions of this Agreement.  Unless sooner
terminated pursuant to other provisions herein, the Company agrees to employ the
Executive for the period beginning on the Effective Date and ending on
December 31, 2018 (the “Initial Term”).  In the event that the Company and the
Executive renew this Agreement for one or more additional periods, each of the
Initial Term and any renewal periods shall be referred to as the “Term.”

 

2.                                      Position and Duties.  During the Term,
the Company shall employ the Executive as the Executive Vice President and
General Counsel of the Company, or in such other positions as the parties
mutually agree.  The Executive shall have such powers and duties and
responsibilities as are customary to such position and as are assigned to the
Executive by the Board of Directors of the Company (the “Board”) or the
President and Chief Executive Officer of the Company in connection with the
Executive’s service as chief legal officer of the Company and of the Partnership
Group.  The Executive’s employment shall also be subject to the policies
maintained and established by the Company that are of general applicability to
the Company’s employees, as such policies may be amended from time to time.

 

3.                                      Other Interests.  During the Term, the
Executive shall devote such of his working time, attention, energies and
business efforts to his duties and responsibilities as the Executive Vice
President and General Counsel of the Company as are reasonably necessary to
carry out the duties and responsibilities generally pertaining to that office. 
During the Term, the Company and the Executive agree that with the prior
approval of the Board, the Executive may engage in

 

--------------------------------------------------------------------------------


 

other business activities that do not conflict with the business and affairs of
the Company or interfere with the Executive’s performance of his duties and
responsibilities hereunder.

 

4.                                      Duty of Loyalty; Indemnification.

 

(a)                                 The Executive acknowledges and agrees that
the Executive owes a fiduciary duty of loyalty to act in the best interests of
the Company and of the Partnership Group. In keeping with such duty, the
Executive shall, during the Term, make full disclosure to the Company of all
business opportunities pertaining to the business of the Company or of the
Partnership or any of its subsidiaries and, during the Term, shall not
appropriate for the Executive’s own benefit business opportunities concerning
the business of the Company, the Partnership or any of its subsidiaries, except
as otherwise permitted by the non-competition covenants set forth in Section 10
below or as consented to in writing by the Board.

 

(b)                                 The Company shall indemnify the Executive to
the extent permitted by the Company’s third amended and restated limited
liability company agreement, as amended and/or restated from time to time, and
by applicable law, against all reasonable costs, charges and expenses,
including, without limitation, reasonable attorneys’ fees, incurred or sustained
by the Executive in connection with any claim against Executive and in
connection with any action, suit or proceeding to which the Executive may be
made a party by reason of being an officer, director or employee of the Company
or of the Partnership or any of its subsidiaries.  In connection with the
foregoing, the Executive will be covered under any liability insurance policy
that protects the other officers and directors of the Company, subject to the
terms and conditions of such policies.

 

5.                                      Place of Performance.  Subject to such
business travel from time to time as may be reasonably required in the discharge
of his duties and responsibilities as the Executive Vice President and General
Counsel of the Company, the Executive shall perform his obligations hereunder
in, or within forty (40) miles of, Waltham, Massachusetts.

 

6.                                      Compensation.

 

(a)                                 Base Salary.  During the Term, the Executive
shall be paid an annual base salary of Four Hundred Fifty Thousand and 00/100
($450,000.00) Dollars, subject to increase for the renewal term (if any) as of
January 1, 2019, if so determined by the Compensation Committee of the Board
(the “Compensation Committee”).  The Executive’s base salary, as may be
increased in accordance with this Section 6(a), is hereafter referred to as
“Base Salary”.  The Base Salary shall be paid in equal installments pursuant to
the Company’s customary payroll policies and procedures in force at the time of
payment, but in no event less frequently than monthly.

 

(b)                                 Bonus.   From time to time during the Term,
the Executive may be eligible to receive a cash bonus (a “Bonus”) in an amount
to be determined at the discretion of the Compensation Committee.  Each Bonus
hereunder, if any, shall be paid to the Executive no later than March 15 of the
calendar year immediately following the calendar year in which such Bonus is
earned.

 

2

--------------------------------------------------------------------------------


 

(c)                                  Incentive Compensation.  The Executive
shall participate in (a) the annual short-term incentive compensation plan set
forth in the attached Exhibit A (the “Short-Term Incentive Plan”), and (b) the
long-term incentive compensation plan set forth in the attached Exhibit B (the
“Long-Term Incentive Plan”) on the same general basis as the other executive
officers of the Company, but the terms and the economic level of the Executive’s
participation in the Long-Term Incentive Plan shall be determined by the
Compensation Committee, in its discretion.

 

(d)                                 Reimbursements.  During the Term, the
Company shall pay or reimburse the Executive for all reasonable expenses
incurred by the Executive on business trips, and for all other business and
entertainment expenses reasonably incurred or paid by him during the Term in the
performance of his services under this Agreement, in accordance with past
practice and with the Company’s expense reimbursement policy as in effect from
time to time upon  presentation of expense statements or vouchers or such other
supporting documentation as the Company may reasonably require.

 

(e)                                  Fringe Benefits.  During the Term, the
Executive shall be entitled to participate in the Company’s health insurance,
401(k) and other benefit plans in accordance with Company policies and on the
same general basis as other executives of the Company.  During the Term, the
Company also will provide the Executive with additional fringe benefits
consistent with benefits that have been provided to him under prior arrangements
and in accordance with past practice, and with such other benefits as may be
approved by the Compensation Committee. Nothing in this Agreement shall be
construed as limiting the ability of the Company to amend or terminate any
employee benefit plan or Company policy.

 

(f)                                   Vacation.  During the Term (including the
renewal period, if any), the Executive shall be granted 30 days of paid vacation
for each calendar year with any unused vacation days to be subject to the
Company’s standard vacation policy with respect to the carryover or payment for
any such unused vacation days.

 

7.                                      Separation from Service.

 

(a)                                 In General.  If the Executive’s employment
is terminated for any reason, he (or his estate) shall be paid on the Date of
Termination (i) all amounts of Base Salary due and owing up through the Date of
Termination, (ii) any earned but unpaid Bonus, (iii) all reimbursements of
expenses appropriately and timely submitted, and (iv) any and all other amounts,
including vacation pay, that may be due to him as of the Date of Termination
(the “Accrued Obligations”). Additionally, the Executive shall be entitled to
retain the following items currently supplied to him by the Company: (i) iPad;
and (ii) smartphone, including all information contained on the smartphone and
the then current telephone number for such smartphone, it being acknowledged and
agreed by the Executive that all information contained on the smartphone shall
remain subject to the provisions of Section 9 below. Promptly following the Date
of Termination, the Executive shall return to the Company all confidential and
proprietary information of the Company in his possession.

 

3

--------------------------------------------------------------------------------


 

(b)                              Termination Due to the Death or Disability of
Executive.  The Executive’s employment hereunder shall be terminated
automatically upon the death or Disability of the Executive.  The Company shall
pay or distribute to the Executive (or his estate) upon his termination under
this Section 7(b) on the Date of Termination or as soon as reasonably practical
(but no more than ten days) thereafter;

 

(i)                                     the Accrued Obligations, plus

 

(ii)                                  a lump sum payment of an amount equal to
his Base Salary (determined as of the Date of Termination) multiplied by 200%,
plus

 

(iii)                               an amount equal to the target incentive
amount under the then applicable Short-Term Incentive Plan as set forth on
attached Exhibit A for the fiscal year including the Date of Termination,
multiplied by 200%, plus

 

(iv)                              the Executive’s interests in the Company’s
long-term incentive plans, including, but not limited to, the amounts of cash
and/or securities due as a result of the automatic vesting of the Executive’s
interests in grants that have been awarded to the Executive under the Global
Partners LP Long-Term Incentive Plan, to the extent accelerated vesting is not
prohibited under the vesting provisions of the then awarded and unvested grants,
plus

 

(v)                                 the Company shall pay the monthly amounts
due for all group health, dental, life, disability, vision and similar insurance
premiums on behalf of the Executive and his spouse and dependents, if any, for
18 months following the Date of Termination.

 

(c)                                  Termination by the Company Without Cause or
by the Executive for Reasons Constituting Constructive Termination.  The
Executive’s employment hereunder may be terminated by the Company without Cause
or by the Executive for reasons constituting Constructive Termination.  The
Company shall pay or distribute to the Executive (or his estate) upon his
termination under this Section 7(c) on the Date of Termination or as soon as
reasonably practical (but no more than ten days) thereafter:

 

(i)                                     the Accrued Obligations, plus

 

(ii)                                  a lump sum payment of an amount equal to
his Base Salary determined as of the Date of Termination multiplied by 200%,
plus

 

(iii)                               an amount equal to the target incentive
amount under the then applicable Short-Term Incentive Plan as set forth on
attached Exhibit A for the fiscal year including the Date of Termination,
multiplied by 200%, plus

 

(iv)                              the Executive’s interests in the Company’s
long-term incentive plans, including, but not limited to, the amounts of cash
and/or securities due as a result of the automatic vesting of the Executive’s
interests in grants that have been awarded to the Executive under the Global
Partners LP Long-Term Incentive

 

4

--------------------------------------------------------------------------------


 

Plan, to the extent accelerated vesting is not prohibited under the vesting
provisions of the then awarded and unvested grants, plus

 

(v)                                 the Company shall pay the monthly amounts
due for all group health, dental, life, disability, vision and similar insurance
premiums on behalf of the Executive and his spouse and dependents, if any, for
18 months following the Date of Termination, plus

 

(vi)                              Notwithstanding any other provision of this
Agreement or any other plan, arrangement or agreement to the contrary, if any of
the payments or benefits provided or to be provided by the Company or its
affiliates to the Executive or for the Executive’s benefit pursuant to this
Section 7(c) (“Covered Payments”) constitute parachute payments (“Parachute
Payments”) within the meaning of Section 280G of the Code (as defined below),
are not eligible for exemption pursuant to Q/A-6(a)(2) of Treas. Reg. §
1.280G-1, and will be subject to the excise tax imposed under Section 4999 of
the Code (or any successor provision thereto) or any interest or penalties with
respect to such excise tax (collectively, the “Excise Tax”), then the Company
shall pay to the Executive, no later than the time the Excise Tax is required to
be paid by the Executive or withheld by the Company, an additional amount (the
“Gross-up Payment”) equal to the sum of the Excise Tax payable by the Executive,
plus the amount necessary to put the Executive in the same after-tax position
(taking into account any and all applicable federal, state, local and foreign
income, employment and excise taxes (including the Excise Tax and any income and
employment taxes imposed on the Gross-up Payment)) that he would have been in if
the Executive had not incurred any tax liability under Section 4999 of the
Code.  Any determination required under this Section 7(c)(vi), including whether
any payments or benefits are Parachute Payments, shall be made by the Company in
good faith. The Executive shall provide the Company with such information and
documents as the Company may reasonably request in order to make a determination
under this Section 7(c)(vi). The Company’s determinations shall be final and
binding on the Company and the Executive; provided, however, that in the event
of a dispute with the Internal Revenue Service, the parties will revise the
determinations as necessary to comply with regulatory requirements in accordance
with the Internal Revenue Service’s interpretations.

 

In the event that the Executive’s employment is terminated by the Company
without Cause or by the Executive for Constructive Termination at any time
within three (3) months before a Change in Control and twelve months following a
Change in Control, then, in addition to the foregoing severance compensation and
benefits, the Executive shall receive 100% accelerated vesting on any and all
outstanding Company options, restricted units, phantom units, unit appreciation
rights and other similar rights (under the LTIP or otherwise) held by the
Executive as in effect on the Date of Termination, such accelerated vesting to
occur on the later of (i) the Date of Termination, or (ii) the date of the
Change of Control.

 

5

--------------------------------------------------------------------------------


 

(d)                                 Termination by the Company for Cause.  The
Company may terminate the Executive’s employment hereunder for Cause following
(i) reasonable notice to the Executive setting forth in detail the nature of
such Cause and the date and time established for a hearing before the Board of
Directors of the Company, (ii) an opportunity to be heard before the Board of
Directors of the Company at the conclusion of such notice period, at which the
Executive shall be entitled to representation by counsel and (iii) a
determination by a majority vote of the Board that the Company has Cause to
terminate the Executive’s employment.

 

(e)                                  Definitions.

 

(i)                                     For the purposes of this Agreement,
“Cause” shall mean the Executive (A) has engaged in gross negligence or willful
misconduct in the performance of his duties, (B) has committed an act of fraud,
embezzlement or willful breach of a fiduciary duty to the Company or any of its
subsidiaries (including the unauthorized disclosure of any material secret,
confidential and/or proprietary information, knowledge or data of the Company or
any of its subsidiaries); (C) has been convicted of a crime involving fraud or
moral turpitude or any felony or (D) has breached any material provision of this
Agreement, including without limitation, any of the restrictions and covenants
set forth in Section 10 below, other than as a result of the Executive’s
inability to perform his obligations hereunder solely due to his poor physical
or mental health.  The Executive must be provided a written notice from the
Company, giving him at least 30 days to affect a cure of any claimed occurrence
under (A), (B) or (D) above that is capable of being cured, prior to the
delivery of any notice described under Section 7(d)(i) hereof.

 

(ii)                                  “Change in Control” shall occur upon:
(A) the date that any one person, entity or group (other than the successors to
the interests of Alfred Slifka, and other than Richard Slifka or Eric Slifka or
their respective family members or entities they control, individually or in the
aggregate, directly or indirectly (collectively referred to hereinafter as the
“Slifkas”)) acquires beneficial ownership of the membership interests of the
Company that, together with the membership interests of the Company already
owned beneficially by such person, entity or group, constitutes more than 50% of
the total voting power of the membership interests of the Company; provided,
however, if any one person, entity or group is considered to control, directly
or indirectly, more than 50% of the total voting power of the membership
interests of the Company, the acquisition of additional membership interests by
the same person, entity or group shall not be deemed to be a Change in Control;
(B) a consolidation or merger (in one transaction or a series of related
transactions) of the Company pursuant to which the holders of the Company’s
equity securities immediately prior to such transaction or series of related
transactions would not be the beneficial owners immediately after such
transaction or series of related transactions of at least 50% of the voting
power of the entity surviving such transaction or series of related
transactions; or (C) the sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all or substantially all of
the assets of the

 

6

--------------------------------------------------------------------------------


 

Company to a person other than the Slifkas or any of them. In all respects, the
definition of “Change in Control” shall be interpreted to comply with
Section 409A(a)(2)(A)(v) of the Internal Revenue Code of 1986 (the “Code”) and
any successor statute, and/or guidance thereunder, and the provisions of
Treasury Regulation Section 1.409A and any successor regulation and guidance
thereto; provided, however, an interpretation in compliance with Section 409A of
the Code shall not expand the definition of Change in Control in any way or
cause an acquisition by the Slifkas to result in a Change in Control.

 

(iii)                               “Constructive Termination” means termination
of this Agreement by the Executive as a result of any (A) substantial
diminution, without the Executive’s written consent, in the Executive’s working
conditions consisting of (1) a material reduction in the Executive’s duties and
responsibilities, (2) any change in the reporting structure so that the
Executive no longer reports solely to the President and Chief Executive Officer
of the Company, or (3) a relocation of the Executive’s place of work further
than forty (40) miles from Waltham, Massachusetts, or (B) a material breach of
this Agreement by the Company.  To be able to terminate his employment with the
Company for Constructive Termination, the Executive must provide notice to the
Company of the existence of any of the conditions set forth in the immediately
preceding sentence within 90 days of his becoming aware of the initial existence
of such condition(s), and the Company must fail to remedy such
condition(s) within 30 days of such notice.  In no event shall the Date of
Termination in connection with a Constructive Termination occur any later than
one year following the notice of the existence of the condition(s) constituting
a Constructive Termination hereunder. For purposes of clarification,
Constructive Termination shall not include a change in reporting structure as a
result of the Company becoming a subsidiary of an unrelated entity, including,
without limitation, a change whereby the Executive is not the chief legal
officer or general counsel of the acquiring or parent entity or must report to
the chief legal officer or general counsel of a currently unaffiliated parent
corporation or entity.

 

(iv)                              “Disability” shall mean a physical or mental
disability or impairment which renders the Executive unable, with or without
reasonable accommodation, to perform the essential functions of the Executive’s
duties to the Company for a period of at least ninety (90) consecutive days and,
following the expiration of the initial 90-day period, the Company has received
the opinion of a medical doctor or other appropriate health care provider, in
either case selected solely by the Company, that such physical or mental
disability or impairment is expected to continue for at least an additional
ninety (90) consecutive days

 

(f)                                   Notice of Termination.  Any termination
(except due to the death of Executive) by the Company or the Executive shall be
communicated by written Notice of Termination to the other party hereto.   For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
(i) shall state the effective date of such termination, (ii) shall indicate the
specific termination provision in this Agreement relied upon and (iii) shall set
forth in reasonable detail the facts and circumstances claimed to

 

7

--------------------------------------------------------------------------------


 

provide a basis for termination of the Executive’s employment under the
provision so indicated.  Any such notice shall be provided in accordance with
the requirements of Section 22 hereof. Any notice of voluntary termination by
the Executive or of termination without Cause by the Company shall be given 60
days in advance of such termination.  Any notice of Constructive Termination by
the Executive shall be given by the Executive within 90 days of his becoming
aware of the existence of the condition upon which the Constructive Termination
is based.

 

(g)                                  Deemed Resignation.  If the Executive’s
employment is terminated for any reason, then such termination shall constitute
an automatic resignation of the Executive as an officer of the Company and each
affiliate of the Company, and, if applicable, an automatic resignation of the
Executive from the Board of Directors of the Company and from the board of
directors of any affiliate of the Company and from the board of directors or
similar governing body of any corporation, limited liability company or other
entity in which the Company or any of its affiliates holds an equity interest
and with respect to which board or similar governing body the Executive serves
as the Company’s or such affiliate’s designee or other representative.

 

(h)                                 Date of Termination.  The “Date of
Termination” shall mean (i) the date of death, if the Executive’s employment is
terminated because of death, (ii) the date the Executive is determined to have a
Disability, if the Executive’s termination is based on his Disability, and
(iii) if the Executive’s employment is terminated for any other reason, the date
specified in the Notice of Termination, which date shall be in accordance with
the timing rules set out in (d) or (f) of this Section 7, as applicable. With
respect to any compensation payable under this Agreement that is subject to
Section 409A of the Code, references to the Executive’s Date of Termination or
termination of employment (and variations thereof) shall be deemed to refer only
to the Executive’s “separation from service” within the meaning of
Section 1.409A-1(h) of the U.S. Treasury Regulations, applying the default terms
thereof.

 

(i)                                     Delayed Payments. Notwithstanding any
other provision with respect to the timing of payments under this Section 7, if,
at the time of the Executive’s termination, the Executive is deemed to be a
“specified employee”  (within the meaning of Section 409A of the Code, and any
successor statute, regulation and guidance thereto) of the Company, then only to
the extent necessary to comply with the requirements of Section 409A of the
Code, any payments to which the Executive may become entitled under Section 7 as
a result of his “separation from service” (within the meaning of Section 409A of
the Code, and any successor statute, regulation and guidance thereto) which are
subject to Section 409A of the Code (and not otherwise exempt from its
application) will be withheld until the first business day of the seventh month
following the termination of the Executive’s employment, at which time the
Executive shall be paid an aggregate amount equal to six months of payments
otherwise due to the Executive under the terms of this Section 7, as applicable,
plus (to the extent not prohibited by Section 409A of the Code) interest on such
amounts at the then applicable prime rate of interest as established from time
to time by Bank of America Corporation or its successor.  After the first
business day of the seventh month following the termination of the Executive’s
employment and continuing each month thereafter, the Executive shall

 

8

--------------------------------------------------------------------------------


 

be paid the regular payments otherwise due to the Executive in accordance
with the terms of this Section 7, as applicable.

 

(j)                                    Nondisparagement.  Each of the Company
and the Executive agree not to make any disparaging comments or remarks, orally
or in writing, about the other party following the termination or expiration of
this Agreement.

 

8.                                      Section 409A.  The parties hereto intend
that this Agreement comply with the requirements of Section 409A of the Code and
the regulatory guidance thereunder.  If any provision provided herein may result
in the imposition of an additional tax or penalty under the provisions of
Section 409A of the Code, the Executive and the Company agree to amend any such
provision to avoid imposition of any such additional tax, to the extent
possible, in the manner that the Executive and the Company mutually agree is
appropriate to comply with Section 409A of the Code; provided that, to the
extent possible, any such amendment shall minimize any decrease in the payments
or benefits to the Executive contemplated herein.

 

9.                                      Confidential Information; Unauthorized
Disclosure.

 

(a)                                 During the Term and for the period ending
two years following the Date of Termination, the Executive shall not, without
the written consent of the Board or a person authorized thereby, disclose to any
person, other than an employee of the Company, the Partnership or its
subsidiaries or a person to whom disclosure is reasonably necessary or
appropriate in connection with the performance by the Executive of his duties as
Executive Vice President and General Counsel of the Company and the Partnership,
any secret, confidential and/or proprietary information, knowledge or data
obtained by him while in the employ of the Company or any of its affiliates with
respect to the Company, the Partnership or any of its subsidiaries and their
respective businesses, the disclosure of which he knows or should know will be
damaging to the Company, the Partnership or any of its subsidiaries; provided
however, that such information, knowledge or data shall not include (i) any
information, knowledge or data known generally to the public (other than as a
result of unauthorized disclosure by the Executive) or (ii) any information,
knowledge or data which the Executive may be required to disclose by any
applicable law, order, or judicial or administrative proceeding.

 

(b)                                 The Executive acknowledges that money
damages would not be a sufficient remedy for any breach of this Section 9 by the
Executive, and the Company, the Partnership or its subsidiaries shall be
entitled to enforce the provisions of this Section 9 by seeking specific
performance and injunctive relief as remedies for such breach or any threatened
breach.  Such remedies shall not be deemed the exclusive remedies for a breach
of this Section 9 but shall be in addition to all remedies available at law or
in equity, including the recovery of damages from the Executive and his agents.

 

10.                               Non-competition; Non-solicitation.

 

(a)                                 During the Term and, in the event that the
Executive’s employment is terminated for any reason, then for a period of one
(1) year following the Date of Termination, the Executive shall be prohibited
from working (as an employee, consultant,

 

9

--------------------------------------------------------------------------------


 

advisor, director or otherwise) for, engaging in or acquiring or investing in
any business having assets engaged in the following businesses in New England
and the other jurisdictions in which the Company is conducting business as of
the Date of Termination (the “Restricted Businesses”), unless the Chief
Executive Officer of the Company and the Board approve such activity: 
(i) wholesale or retail marketing, sale, distribution and transportation of
refined petroleum products, crude oil, renewable fuels (including ethanol and
biofuels), and natural gas liquids (including ethane, butane, propane and
condensates); (ii) the storage of refined petroleum products and/or any of the
other products identified in clause (i) of this paragraph in connection with any
of the activities described in said clause (i); (iii) the retail sale of
convenience store items and sundries and related food service, whether or not
related to the retail sale of refined petroleum products including, without
limitation, gasoline; (iv) bunkering; and (v) any other business in which the
Company or its Affiliates (a) becomes engaged during the period Executive is
employed by the Company or any of its Affiliates, or (b) is preparing to become
engaged as of the time that Executive’s employment with the Company or any of
its Affiliates ends and, with respect to parts (a) and (b) of this clause (v),
the Executive has participated in or obtained Confidential Information about
such business or anticipated business. Notwithstanding any provision of this
Section 10 to the contrary, the Executive may (x) own up to 3% of a publicly
traded entity that is engaged in one or more of the Restricted Businesses and
(y) with the prior consent of the Company, may serve as a director of an entity
that is engaged in one or more of the Restricted Businesses.  If any court
determines that any of the provisions of this Section 10 are invalid or
unenforceable, the remainder of such provisions shall not thereby be affected
and shall be given full effect without regard to the invalid provisions.  If any
court construes any of the provisions of this Section 10, or any part thereof,
to be unreasonable because of the duration of such provision or the geographic
scope thereof, such court shall have the power to reduce the duration or
restrict the geographic scope of such provision and to enforce such provision as
so reduced or restricted.

 

(b)                                 During the Term and, in the event that the
Executive’s employment is terminated pursuant for any reason, then for a period
of one year following the Date of Termination, the Executive shall not, without
the prior written consent of the Company:

 

(i)                                     Either individually or on behalf of or
through any third party, solicit, divert or appropriate or attempt to solicit,
divert or appropriate, for the purpose of engaging in any Restricted Business,
any customers of the Company, or any prospective customers with respect to which
the Company has made a sales presentation (or similar offering of services).

 

(ii)                                  Either individually or on behalf of or
through any third party, directly or indirectly, solicit, entice or persuade or
attempt to solicit, entice or persuade any other employees of or consultants to
the Company within the immediately preceding 12-month period or any parent or
affiliate of the Company to leave the services of the Company or any parent or
affiliate for any reason.

 

The Executive, for himself and his Affiliates, hereby agrees and acknowledges
that the non-competition restrictions and covenants set forth in this Section 10
are fair and reasonable

 

10

--------------------------------------------------------------------------------


 

provisions for the protection of the Company’s and the Partnership Group’s
legitimate business interests including, without limitation, the Company’s and
the Partnership Group’s confidential information, trade secrets, goodwill and
the business contacts which the Executive will establish and develop in the
course of performing his duties under this Agreement.

 

11.                               Payment Obligations Absolute.  Except as
specifically provided in this Agreement, the Company’s obligation to pay the
Executive the amounts and to make the arrangements provided herein shall be
absolute and unconditional and shall not be affected by any circumstances,
including, without limitation, any set-off, counterclaim, recoupment, defense or
other right which the Company or the Partnership (including its affiliates) may
have against him or anyone else.   All amounts payable by the Company shall be
paid without notice or demand.  The Executive shall not be obligated to seek
other employment in mitigation of the amounts payable or arrangements made under
any provision of this Agreement, and except as provided in Section 7(c) above,
the obtaining of any such other employment shall in no event effect any
reduction of the Company’s obligations to make the payments and arrangements
required to be made under this Agreement.

 

12.                               Successors.  This Agreement shall inure to the
benefit of and be binding upon the Company and its successors and permitted
assigns and any such successor or permitted assignee shall be deemed substituted
for the Company under the terms of this Agreement for all purposes. As used
herein, “successor” and “assignee” shall be limited to any person, firm,
corporation or other business entity which at any time, whether by purchase,
merger or otherwise, directly or indirectly acquires control of the Company or
to which the Company assigns this Agreement by operation of law or otherwise in
connection with any sale of all or substantially all of the assets of the
Company, provided that any successor or permitted assignee promptly assumes in a
writing delivered to the Executive this Agreement and, in no event, shall any
such succession or assignment release the Company from its obligations
hereunder. The Company will require any successor (whether direct or indirect,
by purchase, merger or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as herein before defined and any
successor to all or substantially all of its business and/or assets as aforesaid
which assumes and agrees to perform this Agreement by operation of law, or
otherwise.

 

13.                               Assignment.  The Executive shall not have any
right to pledge, hypothecate, anticipate or assign this Agreement or the rights
hereunder, except by will or the laws of descent and distribution, or delegate
his duties or obligations hereunder.

 

14.                               Governing Law.  The provisions of this
Agreement shall be construed in accordance with, and governed by, the laws of
the Commonwealth of Massachusetts without regard to principles of conflict of
laws.

 

15.                               Entire Agreement.  This Agreement together
with Exhibits A and B hereto and (i) that certain Amended and Restated Deferred
Compensation Agreement between the Partnership and the Executive dated as of
December 31, 2008, (ii) that certain Deferred Compensation Agreement between
Alliance Energy LLC and the Executive dated as of September 23, 2009,

 

11

--------------------------------------------------------------------------------


 

(iii) that certain Supplemental Executive Retirement Plan for Edward J. Faneuil
made effective December 31, 2009 (the “SERP”), and (iv) those certain Global
Partners LP Long-Term Incentive Plan Grants of Phantom Units to the Executive
dated June 27, 2013 and August 16, 2017, constitute the entire agreement of the
parties with regard to the subject matter hereof, and contain all the covenants,
promises, representations, warranties and agreements between the parties with
respect to such subject matter.  Without limiting the scope of the preceding
sentence, all understandings and agreements other than this Agreement and the
deferred compensation agreements and the SERP referenced in the preceding
sentence and relating to the subject matter hereof are hereby null and void and
of no further force and effect, including, without limitation, all prior
employment and severance agreements, if any, by and between the Company and the
Executive.

 

16.                               Modification.  Any modification of this
Agreement will be effective only if it is in writing and signed by the parties
hereto.

 

17.                               No Waiver.  No failure by either party hereto
at any time to give notice of any breach by the other party of, or to require
compliance with, any condition or provision of this Agreement shall be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

 

18.                               Severability.  Any provision in this Agreement
which is prohibited or unenforceable in any jurisdiction by reason of applicable
law shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating or affecting the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

19.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original,
but all of which together will constitute one and the same Agreement.

 

20.                               Withholding of Taxes and Other Employee
Deductions.  The Company may withhold from any benefits and payments made
pursuant to this Agreement all federal, state, city and other taxes as may be
required pursuant to any law or governmental regulation or ruling and all other
normal employee deductions made with respect to the Company’s employees
generally.

 

21.                               Headings.  The paragraph headings have been
inserted for purposes of convenience and shall not be used for interpretive
purposes.

 

22.                               Notice.  For the purpose of this Agreement,
notices and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given when delivered or mailed by
U.S. registered mail, return receipt requested, postage prepaid, addressed to
the parties at their addresses set forth below, or to such other addresses as
either party may have furnished to the other in writing in accordance herewith
except that notices of change of address shall be effective only upon receipt.

 

12

--------------------------------------------------------------------------------


 

If to the Company:

 

Global GP LLC
P.O. Box 9161
800 South St., Suite 500
Waltham, Massachusetts 02454-9161
Attention: President and Chief Executive Officer and the Chairman of the Board

 

with a copy to:

 

Brenda K. Lenahan
Vinson & Elkins L.L.P.
666 Fifth Avenue
25th Floor
New York, New York 10103

 

If to the Executive:

 

At the Executive’s last known home address listed in the Company’s personnel
records from time to time

 

with a copy to:

 

Michael A. Hickey

Goulston & Storrs, P.C.
400 Atlantic Ave.
Boston, Massachusetts 02110

 

[Signature page follows]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement to become effective
as of January 1, 2018.

 

 

GLOBAL GP LLC

 

 

 

 

By:

/s/ Eric Slifka

 

 

Eric Slifka
President & CEO

 

 

 

Date:

4/23/18

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

EDWARD J. FANEUIL

 

 

 

Date:

4/23/18

 

[Signature page to Employment Agreement]

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SHORT-TERM ANNUAL CASH INCENTIVE PLAN

 

The Executive shall participate in the 2018 short-term cash incentive plan (the
“2018 STIP”) described below and, in the event of one or more renewal
term(s) under this Employment Agreement, the Executive also shall participate in
a STIP for each such renewal term to be determined by the Compensation Committee
of the Company’s Board of Directors (the “Compensation Committee”) in
consultation with its compensation consultant.

 

During the first calendar quarter of 2018, the Compensation Committee
established (a) threshold financial metrics required to be met for any cash
incentive amount to be awarded under the 2018 STIP in respect of fiscal year
2018 (the “financial metrics”), and (b) a discretionary cash component for the
amount of the cash incentive (if any) to be awarded under the 2018 STIP
regardless of whether the financial metrics threshold are or are not met or
exceeded.  The targets, metrics (including any thresholds) and discretionary
component established by the Compensation Committee are set forth in a payout
grid maintained by the Compensation Committee.  The 2018 STIP design provides
that 50% of the cash incentive amounts (if any) earned for 2018 will be
determined by the Compensation Committee based upon the Partnership’s
achievement of the financial metrics, and 50% of the cash incentive amounts (if
any) for 2018 will be determined at the discretion of the Compensation
Committee.  Under the 2018 STIP, the Executive’s “award target” cash incentive
amount is 100% of his Base Salary, and his 2018 maximum cash incentive amount is
200% of his Base Salary.

 

Awards under the 2018 STIP and any STIP for future renewal term(s), if
applicable, shall be paid within 2½ months of the end of the fiscal year to
which the STIP applies; provided, however, that if the Partnership has not
completed its audited consolidated financial statements within 2½ months of the
end of that fiscal year, the award shall be paid within 5 business days
following completion of the Partnership’s audited consolidated financial
statements for such fiscal year, but in no event later than September 30 of the
year following the end of the applicable fiscal year; and further provided, that
any such payment shall be made in a manner that is either exempt from, or in
compliance with, Section 409A of the Internal Revenue Code of 1986 (the “Code”)
and any successor statute, and/or guidance thereunder, and the provisions of
Treasury Regulation Section 1.409A and any successor regulation and guidance
thereto (collectively, “Section 409A”).

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

LONG-TERM INCENTIVE PLAN GRANTS

 

The Executive shall be eligible to participate in the Company’s long-term
incentive plan grants throughout the Term of the Employment Agreement.  The
Company’s Compensation Committee shall determine whether and in what amounts to
grant the Executive cash awards, performance-restricted units, phantom units or
some functional equivalent of Global Partners LP, and shall establish the terms
and conditions of such grants, including the timing of the grants, the vesting
periods, if any, and any applicable milestones, all in accordance with the
Company’s then applicable long-term incentive plan and in compliance with
Section 409A of the Code and any successor statute, regulation or guidance
thereunder.

 

--------------------------------------------------------------------------------